DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 6/27/2022.
Claims 1, 3, 8, 10, 16, and 18 have been amended.
Claims 2, 9, and 17 have been cancelled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2022 was filed after the mailing date of the non-final rejection on 3/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “prefetch engine” in claims 1, 3-4, 8, 10-11, 16, and 18-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-8, 11-12, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 2014/0149632) and Garibay, Jr. et al. (US 5,963,984).
With respect to claim 1, Kannan teaches of a computer-implemented method for performing prefetching in a computer processing system, the method comprising: generating, by a processor, a demand access stream (fig. 2-3; paragraph 6, 44; the load/store traffic through the L1 data cache and other points in the core is a demand access stream generated by the processor);
generating, by a prefetch engine, a first prefetch request and a second prefetch request based on the demand access stream (fig. 3-4; paragraph 48, 50; where the L1 prefetch unit generates prefetches for the streams and when these prefetches reach a threshold in the current page a zombie prefetch request is sent to the L1 TLB (claimed first prefetch request) to fetch the next page’s translations, if a miss occurs in the L1 TLB that request is sent to the L2 TLB (claimed second prefetch request));
outputting, from the prefetch engine, the first prefetch request to a first translation lookaside buffer (TLB) and the second prefetch request to a second TLB that is different from the first TLB (fig. 3-4; paragraph 48, 50; where the L1 prefetch unit generates prefetches for the streams and when these prefetches reach a threshold in the current page a zombie prefetch request is sent to the L1 TLB (claimed first TLB) to fetch the next page’s translations, if a miss occurs in the L1 TLB that request is sent to the L2 TLB (claimed second TLB)); and
performing a first TLB lookup in the first TLB based on one of the demand access stream or the first prefetch request, and performing a second TLB lookup in the second TLB based on the second prefetch request (fig. 3-4; paragraph 48, 50; where in response to the zombie prefetch request the L1 TLB determines if it contains the translation (claimed first TLB lookup) and, if a miss occurs in the L1 TLB that request is sent to the L2 TLB to determine if it contains the translation (claimed second TLB lookup)).
Kannan fails to explicitly teach of simultaneously performing the first TLB lookup and the second TLB lookup.
However, Garibay teaches of simultaneously performing the first TLB lookup and the second TLB lookup (column 10, lines 29-49; where the address is sent to and simultaneously compared at the programmable block TLB, the victim TLB, and the direct-mapped TLB).
Kannan and Garibay are analogous art because they are from the same field of endeavor, as they are directed to TLB access.
It would have been obvious to one of ordinary skill in the art having the teachings of Kannan and Garibay before the time of the effective filing of the claimed invention to access the L1 TLB and L2 TLB of Kannan simultaneously as taught in Garibay.  Their motivation would have been to more quickly access the memory.
With respect to claim 8, Kannan and Garibay teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claim 16, Kannan and Garibay teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Kannan also teaches of a computer program product to control a computer processing system to perform prefetching, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by an electronic computer processor to control the computer processing system to perform operations of claim 1 (paragraph 32, 36; where there is a memory storing instructions that are executable to implement the operations).
With respect to claims 4, 11, and 19 Kannan teaches of wherein performing the first TLB lookup further comprises: outputting a first virtual address (VA) included in the demand access stream from the processor (paragraph 8, 44; as a virtual address space is used, the demand addresses must be virtual addresses, thus when those operations are carried out a virtual address is initially output and used);
outputting a second VA included in the first prefetch request from the prefetch engine (paragraph 8, 14, 49-50; where the next virtual page number’s translation is requested);
selectively delivering one of the first VA or the second VA to the first TLB; and performing the first TLB lookup based on the first VA or the second VA delivered to the first TLB (paragraph 8, 14, 49-50; where the next virtual page number’s translation is sent to the L1 TLB to see if the L1 contains the next page’s translation).
With respect to claims 5 and 12, Kannan teaches of wherein performing the second TLB lookup further comprises: outputting a third VA included in the second prefetch request to the second TLB; and performing the second TLB lookup based on the third VA (paragraph 8, 14, 49-50; where the next virtual page number’s translation is sent to the L1 TLB to see if the L1 contains the next page’s translation).
With respect to claims 7, and 14-15, Kannan teaches of in response to a TLB hit associated with the first TLB lookup, translating the first VA or the second VA into a real address (RA) (fig. 9; paragraphs 49-50, 69-70; where the L1 prefetch receives the translation from the L1 TLB and sends the next physical page number (claimed real address) to the L2 prefetch unit);
in response to a TLB miss associated with the first TLB lookup, outputting the first VA or the second VA to the second TLB (paragraph 49-50; where the request is forwarded to the L2 TLB if it is not in the L1 TLB);
performing a third TLB lookup in the second TLB based on the first VA or the second VA (paragraph 49-50; where the L2 TLB contains the translation);
in response to a TLB hit associated with the third TLB lookup, determining a RA corresponding to the first VA or the second VA, and returning the RA corresponding to the first VA or the second VA to the first TLB (paragraph 49-50; where the L2 TLB contains the translation and sends the translation back to the L1 TLB); and 
translating, using the first TLB, the first VA or the second VA using the RA obtained from the second TLB (fig. 9; paragraphs 49-50, 69-70; where the L1 prefetch receives the translation from the L1 TLB which received it from the L2 TLB and sends the next physical page number (claimed real address) to the L2 prefetch unit).
Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Garibay as applied to claims 5, 12, and 19 above and in further view of Smith et al. (US 2018/0246815).
With respect to claims 6 and 13, the combination of Kannan and Garibay fails to explicitly teach of outputting the first and second prefetch requests further comprises: outputting the second VA to a first prefetch buffer; outputting the third VA to a second prefetch buffer that is separate from the first prefetch buffer; outputting the second VA from the first prefetch buffer to the first TLB; and outputting the third VA from the second prefetch buffer to the second TLB independently from outputting the second VA from the first prefetch buffer.
However, Smith teaches of outputting the first and second requests further comprises: outputting the second VA to a first buffer; outputting the third VA to a second buffer that is separate from the first buffer; outputting the second VA from the first buffer to the first TLB; and outputting the third VA from the second buffer to the second TLB independently from outputting the second VA from the first buffer (fig. 3; paragraphs 33-36; where each TLB contains a work queue that stores the requests for translation form virtual address to physical address.  The TLB memory processes the requests from the work queue.  As each TLB contains its own Arbiter and work queue, it is clear to one of ordinary skill in the art that they operate independently).
The combination of Kannan, Garibay and Smith teaches of outputting the first and second prefetch requests further comprises: outputting the second VA to a first prefetch buffer; outputting the third VA to a second prefetch buffer that is separate from the first prefetch buffer; outputting the second VA from the first prefetch buffer to the first TLB; and outputting the third VA from the second prefetch buffer to the second TLB independently from outputting the second VA from the first prefetch buffer (Kannan, paragraph 8, 14, 48-50; Smith, fig. 3; paragraphs 33-36; where in the combination the requests in the work queue are the virtual address translation requests of Kannan).
Kannan, Garibay, and Smith are analogous art because they are from the same field of endeavor, as they are directed to TLB access.
It would have been obvious to one of ordinary skill in the art having the teachings of Kannan, Garibay, and Smith before the time of the effective filing of the claimed invention to incorporate the arbiter and work queue of Smith into each of the TLBs of the combination of Kannan and Garibay.  Their motivation would have been to more allow multiple quality-of-service levels to be implemented to meet the latency and bandwidth requirements (Smith, paragraph 10-11).
With respect to claim 20, the combination of Kannan and Garibay teaches all of the limitations cited above with respect to claims 5 and 12 for the same reasoning as recited with respect to claims 5 and 12.
The combination of Kannan, Garibay, and Smith teaches of all of the limitations cited above with respect to claims 6 and 13 for the same reasoning as recited with respect to claims 6 and 13.

Allowable Subject Matter
Claims 3, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 3, 10, and 18, the prior art does not teach or suggest, “generating the first prefetch request in response to the demand load being less than or equal to a demand threshold; and generating the second prefetch request in response to the demand load exceeding the demand threshold,” in the context of the claims.

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
Applicant argues that the term “prefetch engine” is not a generic placeholder and should not be interpreted under 35 U.S.C. 112(f) as upon reading the specification one of ordinary skill in the art would understand that the term has a “sufficiently definite meaning as recited by the claim term itself.”  The examiner disagrees with this reasoning.
The issue at hand is not whether or not the term “prefetch engine” is definite or not.  This issue is whether or not “prefetch engine” is or is not a generic placeholder and whether or not it is modified by sufficient structure to perform the claimed function, see MPEP § 2181, subsection I.
The term “engine” is a generic term in the computer memory access and control arts that can apply to software, hardware, or even a combination of both software and hardware.  It is a generic term.  Modifying the “engine” by making it a prefetch engine, indicates that the engine is used for prefetching, i.e. it is directed to the function of the engine.  Claim 1 further describes the functions of this engine as: (1) generating a first prefetch request and a second prefetch request based on the demand access stream, and (2) outputting the first prefetch request to a first translation lookaside buffer (TLB) and the second prefetch request to a second TLB.  Neither in these functions nor in the rest of the claim is there a recitation of sufficient structure to perform these functions outside of the claimed “engine.”  Therefore, “prefetch engine” is properly interpreted under 35 U.S.C. 112(f).
Since it is apparent to the examiner that the applicant does not desire for “prefetch engine” to be interpreted in this manner, the examiner recommends incorporating sufficient structure into the claimed “prefetch engine” to preclude such an interpretation.  As an example, restating “prefetch engine” as “prefetch engine circuitry” would include structure that performs the claimed function such that it would no longer be interpreted under 35 U.S.C. 112(f).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues with respect to the independent claims that Garibay does not teach of wherein the first TLB lookup and the second TLB lookup are performed simultaneously because Garibay only uses a single address generated from a single request to perform its lookups, see page 11 of the remarks filed on 6/27/2022.  The examiner disagrees with this reasoning.
As written in the claim, two prefetch requests are generated based on the demand access stream.  The claim makes no mention of the two prefetch requests or the demand access stream having multiple different addresses that are used for the claimed TLB lookups.  The claim merely requires that the first and second TLB lookups occur simultaneously based on the second prefetch request and the first prefetch request or the demand access stream.  Thus, Garibay’s performing three simultaneous TLB lookups (see column 10, lines 29-44 and column 12, lines 30-36) when taken in combination with Kannan’s prefetch requests reads on the limitation at issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138